

117 HR 1698 IH: Nuclear Industrial Base Act
U.S. House of Representatives
2021-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1698IN THE HOUSE OF REPRESENTATIVESMarch 9, 2021Mr. Latta introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Secretary of Energy to establish the Nuclear Industrial Base Analysis and Sustainment Program.1.Short titleThis Act may be cited as the Nuclear Industrial Base Act.2.Nuclear Industrial Base Analysis and Sustainment Program(a)EstablishmentNot later than 30 days after the date of enactment of this section, the Secretary of Energy shall establish a nuclear industrial base analysis and sustainment program, to be known as the Nuclear Industrial Base Analysis and Sustainment Program.(b)DutiesIn carrying out the Nuclear Industrial Base Analysis and Sustainment Program, the Secretary shall—(1)support the monitoring and assessment of the nuclear industrial base and its urgent operational needs;(2)support efforts to expand the nuclear industrial base by encouraging public-private partnerships and partnerships between individuals and entities that are developing and deploying new nuclear power assets that operate at each stage of the nuclear fuel cycle; and(3)highlight and formulate recommendations to address supply chain vulnerabilities of the nuclear industrial base.(c)DefinitionsIn this section:(1)ProgramThe term Program means the Nuclear Industrial Base Analysis and Sustainment Program established under subsection (a).(2)Nuclear industrial baseThe term nuclear industrial base means the persons or organizations within the Federal Government and the private sector that are engaged in designing, producing, maintaining, developing, or integrating nuclear energy systems, components, parts, or other assets.